DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s arguments, that Morimoto does not teach “the first area and the second area being positioned on a same plane, the examiner respectfully agrees. However, in view of the current claim amendments, Okada ‘283 and Okada ‘147 teaches a first electrode fixed to a first area and a second electrode fixed to a second area different from the first area and is positioned on the same plane as the first area (see at least Fig. 1 of Okada ‘238 and Fig. 3 of Okada ‘147). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (U.S. Pat. No. 6,530,283) (hereafter Okada ‘283).
Regarding claim 1, Okada ‘283 teaches a force sensor comprising: 
a substrate (i.e., circuit board 110) (see Fig. 1); 
a first electrode fixed to a first area on the substrate (i.e., fixed electrodes E1-E7) (see Fig. 2); 
a second electrode fixed to a second area different from the first area on the substrate (i.e., intermediate displacement board 120 comprises securing claws 123 inserted into the displacement board securing holes H1, wherein allowing the displacement board 120 to be mounted on the circuit board 110) (see Fig. 1), 
the first area and the second area being positioned on a same plane (i.e., upper surface of circuit board 110) (see Fig. 1), 
the second electrode extending to a position higher than the first electrode (see Fig. 1); 
a capacitance detecting unit configured to detect a capacitance corresponding to a distance between the first electrode and the second (i.e., equivalent circuit for second stage operation) (see Fig. 8b); and 
an operation member including a contact area that is in contact with the second electrode (i.e., strain regenerative body 130) (see Fig. 1), 
wherein at least one of the first electrode and the second electrode is provided in plurality (i.e., the fixed electrodes E1-E7) (see Fig. 3), and 

the distance between the second electrode and the first electrode changes according to an elastic deformation of the second electrode (i.e., displacement board displacement portion 122 is displaced downward due to the displacement of the displacement portion 133) (see Fig. 7).  
Regarding claim 6, Okada ‘283 teaches that the second electrode is fixed to the substrate at one terminal portion of the second and bent toward the first electrode so that another terminal portion that is opposite to the one terminal portion is positioned above the first electrode (i.e., the surrounding portion of the open window H3 constitutes a free end, thereby allowing the open window to be displaced sufficiently) (see Fig. 3 and 4).
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (U.S. Pat. No. 7,121,147) (hereafter Okada ‘147).
Regarding claim 1, Okada ‘147 teaches a force sensor comprising: 
a substrate (i.e., plate-like supporting member 40 or supporting member 300) (see Fig. 3 and 17); 
a first electrode fixed to a first area on the substrate (i.e., fixed electrodes E1-E5, or fixed electrodes E11-15, E21-25, E31-35, E41-45) (see Fig. 5 and 18); 
a second electrode fixed to a second area different from the first area on the substrate (i.e., bowl-like connecting member 50 comprises a disc-like diaphragm 51, a cylindrical side wall part 52, and fixing part 53 for fixing sidewall part 52 to the top surface of supporting member 40, wherein diaphragm 51 is made to have flexibility and conductivity and function in itself as a 
the first area and the second area being positioned on a same plane (i.e., top surface of supporting member 40 or top surface of supporting member 300) (see Fig. 3 and 17), 
the second electrode extending to a position higher than the first electrode (i.e., diaphragm 51 is positioned above supporting member 40 so as to oppose all fixed electrodes E1-E5) (see Fig. 3); 
a capacitance detecting unit configured to detect a capacitance corresponding to a distance between the first electrode and the second (i.e., detection processing unit 30) (see Fig. 1); and 
an operation member including a contact area that is in contact with the second electrode (i.e., force transmitting member 60) (see Fig. 4), 
wherein at least one of the first electrode and the second electrode is provided in plurality (i.e., five fixed electrodes E1-E5 or 20 fixed electrodes E11-15, E21-25, E31-35, E41-45) (see Fig. 5 and 18), and 
the second electrode is elastically deformed by a load applied to the second electrode by an operation with respect to the operation member (i.e., diaphragm 51 is made to have flexibility and conductivity and function in itself as a single common displaceable electrode that corms capacitance elements across the opposing fixed electrodes E1-E5) (see Fig. 6-8), and 
the distance between the second electrode and the first electrode changes according to an elastic deformation of the second electrode (i.e., bowl-like connecting member 50 deforms and the static capacitance values of the respective capacitance elements C1-C5 varies when forces of various directional components act on force transmitting member 60) (see Column 25, lines 7-64).  
Regarding claim 2, Okada ‘147 teaches an arithmetic unit configured to detect a status of the load applied to the operation member, based on output information from the capacitance 
Regarding claim 3, Okada ‘147 teaches that the first electrode forms a single ring shape on the substrate (i.e., formation of fixed electrodes E11-15, E21-25, E31-35, E41-45 is a ring shape) (see Fig. 18), the second electrode is fixed to the substrate on an inner side of the ring shape of the first electrode (i.e., intermediate member 200 is joined to the top surface of supporting member 300 at the periphery around the fixed electrodes and at the center of the fixed electrodes) (see Fig. 17), and the second electrode is curved and extended to a position above the first electrode (i.e., bowl-like connecting member 50) (see Fig. 3). 
Regarding claim 4, Okada ‘147 teaches that the second electrode is divided into four electrodes so as to be symmetrical with respect to a plane center of the first electrode having the ring shape (i.e., diaphragms 215, 225, 235, and 245 function as common displaceable electrodes) (see Fig. 17).  
Regarding claim 5, Okada ‘147 teaches that the operation member is mounted on the substrate so as to cover the second electrode (i.e., force transmitting member 60 partially covers the connecting member 50 and force transmitting member 100 covers the intermediate member 200) (see Fig. 17).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855